Citation Nr: 0501069	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-27 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1943.  He died in September 1998 and the appellant is 
his surviving spouse.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran's death certificate establishes that the 
immediate cause of death was myocardial infarct, with an 
underlying cause of atherosclerotic heart disease.  Other 
significant conditions contributing to death, but not related 
to the immediate causes, included Alzheimer's disease.

2.  At the time of the veteran's death, service connection 
was in effect for varicose veins and pes planus.  

3.  The medical evidence does not establish that the service-
connected pes planus or varicose veins caused or contributed 
substantially or materially to the veteran's death.  

4.  The evidence of record does not reflect that the 
veteran's atherosclerotic heart disease had its onset in 
service or was related to any in-service disease or injury or 
the service-connected varicose veins.  



CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's death certificate shows that he died in 
September 1998 due to myocardial infarct caused by 
atherosclerotic heart disease.  With respect to the 
myocardial infarct, the death certificate showed the interval 
between onset and death of two hours.  The interval between 
onset and death for the atherosclerotic heart disease was 
three years.  Other significant conditions contributing to 
death, but not related to the immediate causes, included 
Alzheimer's disease.

The veteran was service connected for pes planus and varicose 
veins, both rated as 10 percent disabling from April 1947.  
From August 1977, the veteran's varicose veins were rated as 
30 percent disabling.  

The veteran's complete service medical records are not 
available.  A clinical record brief and report of Board of 
Medical Examiners, both dated in 1943, show in-service 
complaints of leg and feet pain and pes planus.  The clinical 
record brief also notes varicose veins were treated by 
bilateral saphenous ligating in September 1943.  

A VA medical examination in July 1959 noted the varicose vein 
problem returning, and also addressed pes planus.  A 
subsequent VA medical examination in February 1978 diagnosed 
increasing symptoms from varicose veins.  There were no 
complaints or findings of cardiovascular disease or 
Alzheimer's.

The record also contains medical records from Albert Zager, 
M.D., dated in August and September 1977, October 1980, and 
June and November 1983, all addressing the veteran's varicose 
veins.  In November 1983, Dr. Zager noted treatment for acute 
thrombophlebitis on three occasions.  

A medical consultation report by Richard Treiman, M.D., dated 
in June 1983, noted there was a history of hypertension and 
gout, but no history of heart disease.  Dr. Treiman's 
impression was thrombophlebitis involving the deep venous 
system, right lower extremity.  

In a VA examination in December 1983, the veteran was 
complaining of discomfort in both feet.  At this time, he 
noted his in-service surgery had not given him relief.  A 
visual examination of both feet revealed the presence of 
varicosities extending up both extremities, some local 
tenderness of the arches of both his feet, and relatively 
mild pronation.  

In June 1998, Andrew M. Rubin, M.D., discussed the veteran's 
recurrent syncope in the setting of newly noted left 
ventricular systolic dysfunction with mild-to-moderate 
inferior ischemia, mild-to-moderate aortic insufficiency, and 
orthostatic hypotension.  In August 1998, Dr. Rubin noted the 
veteran was brought in because of an episode of syncope.  

In a letter in May 2001, Cheryl Gauto, R.N., wrote Dr. Anibal 
Gauto saw the veteran in June and July 1996 for varicose 
veins of his lower extremities.  Additional information was 
unavailable due to the lapse of time.  

In the claim application received in June 2001, appellant 
wrote that it was her belief, after having talked to the 
veteran's doctors over the years, that a "doctor did the 
[in-service] operation wrong, causing blood flow (or not) to 
cause bad circulation, abnormal heart rhythms, phlebitis, 
etc."  

Richard A. Stone, M.D., wrote in October 2002 that the 
veteran had several varicose veins, resulting in extreme pain 
and, therefore, he was unable to walk or stand in one place.  
He had recurrent phlebitis and poor circulation and, as a 
result, had an abnormal heart rhythm.  Dr. Stone attributed 
these issues to a "bad surgery in the military," and said 
these issues contributed "in a major way" to his demise.  

In a July 2002 medical opinion, a VA doctor wrote the veteran 
had a long history of varicose veins, and described the 
veteran's history, including injection treatment for his 
varicosity in 1937; proximal ligation of the saphenous veins 
while in service;  bilateral excision and stripping of the 
varicose veins in 1958, and multiple episodes of 
thrombophelibitis.  

The VA doctor stated that pathophysiology of varicose veins 
are dilated, tortuous, superficial veins that result from 
effective structure and function of the valve of saphenous 
vein from intrinsic weakness of the vein wall from high 
intraluminal pressure.  He stated atherosclerotic disease 
results from disease in the epicardial coronary arteries.  
The major risk factors for atherosclerosis are high plasma 
LDL (low density lipoprotein), low plasma HDL (high density 
lipoprotein), cigarette smoking, diabetes mellitus, and 
hypertension.  The disturbances in the atherosclerotic 
disease are the arteries of the coronaries.  

VA doctor concluded that based on a review of the veteran's 
record, there was no relationship between the cause of death, 
myocardial infarction due to atherosclerotic disease, and the 
service-connected varicose veins.  



II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(b) (2004).  In this case, VA's duties 
have been fulfilled to the extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in June 2001.  The appellant was 
told of the requirements to successfully establish service 
connection for death benefits, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's complete service medical records are not available, 
and the record indicates that they may have been destroyed in 
a 1973 fire at the National Personnel Records Center.  The 
claims folder contains two medical opinions regarding the 
veteran's cause of death, one obtained by the RO and one 
submitted by the appellant, as well as private medical 
records and veteran's post-service VA examination records.  
On her claim application, appellant wrote that most of the 
doctors that treated the veteran have retired or passed on, 
and as a result she had no hospital dates.  She also stated 
that "at some point in time," the veteran saw doctors at a 
VA hospital.  However, without specific information, it would 
be futile for VA to conduct additional development of the 
record.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  There is no indication of any 
additional relevant and available records that the RO has 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A medical opinion has been obtained in this 
case.  Accordingly, having determined that the duty to notify 
and assist has been satisfied to the extent possible, the 
Board turns to an evaluation of the veteran's claim on the 
merits.  


B.  Cause of death

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. 
§ 5107(b).  The analysis of the appellant's claim has been 
undertaken with this heightened obligation in mind.  However, 
while there is a heightened obligation to explain the Board's 
findings and conclusions, there is not a lower standard for 
proving a claim for service connection.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a)(b)(d).  Establishing direct service connection 
for a disability which was not clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) (2004); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The claims file contains conflicting medical opinions.  It is 
contended by Dr. Stone's in October 2002 that the varicose 
veins contributed to the veteran's death because recurrent 
phlebitis and poor circulation caused an abnormal heart 
rhythm.  Dr. Stone attributed these issues to a "bad surgery 
in the military" and stated they contributed in a major way 
to his demise.  By contrast, the VA physician's opinion in 
July 2002 based on a review of the veteran's records, found 
there was no relationship between varicose veins and 
atherosclerotic heart disease, and thus no relation between 
the cause of death and the veteran's service-connected 
disabilities.  

The credibility and weight to be attached to medical opinions 
are within the province of the Board.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  The weight placed on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Id.  In this case, the 
opinion by the VA doctor is more probative for several 
reasons.  

Dr. Stone wrote that the veteran's various health issues were 
related to a bad surgery in the military.  However, he has 
provided no evidence for this conclusory statement made more 
than 50 years after the veteran left service.  Dr. Stone also 
wrote the veteran's issues, varicose veins resulting in 
extreme pain, recurrent phlebitis and poor circulation, 
contributed in a major way to his demise.  However, Dr. Stone 
did not cite any supporting medical evidence of record.  
Additionally, this opinion is contradicted by the veteran's 
death certificate, which Dr. Stone signed, and which does not 
state a link to varicose veins, phlebitis, or poor 
circulation.  The record also does not indicate that Dr. 
Stone had access to or reviewed the veteran's claims file.  
In assessing evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  The Board is not 
required to accept a medical diagnosis that is unsupported by 
the objective medical evidence.  See Cross v. Derwinski, 2 
Vet. App. 150, 153 (1992).  

By comparison, the VA doctor noted the veteran's long history 
of varicose veins, but explained there was no relationship 
between this disability and the myocardial infarction that 
caused his death by comparing the pathophysiology of varicose 
veins with the causes of, and major risk factors for, 
atherosclerotic disease.  In this case, the VA doctor's 
opinion was based on a review of the veteran's records and 
the opinion is thorough and detailed in explaining the 
reasons for the conclusion.  Thus, the Board finds it carries 
great probative value.  See Prejean, 13 Vet. App. 444, 448-9.  

There is no evidence of record indicating that 
atherosclerosis was manifested within the presumptive period.  
To the contrary, a medical consultation report by Dr. Treiman 
dated in June 1983 noted there was no history of heart 
disease, and the veteran's death certificate dated in 
September 1998 showed the onset of atherosclerotic heart 
disease only three years earlier.  Nor is there any evidence 
of record suggesting that Alzheimer's disease was in any way 
related to the veteran's military service or to a service-
connected disability, or that pes planus was in any way 
related to the veteran's death.

The appellant has asserted her belief that a military doctor 
incorrectly performed an in-service operation on the veteran, 
causing various health problems.  However, she is not 
competent to render such an opinion.  There is no indication 
that she possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Her assertion that her opinion 
is based on having talked to the veteran's doctors over the 
years is also not credible as it is a lay recollection of a 
doctor's statement presented as medical evidence.  Hearsay 
medical evidence does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).    

For the reasons provided above, the preponderance of evidence 
is the appellant's claim.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2004).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  
The Board regrets that a more favorable determination could 
not be made in this case.  





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


